DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In view of Applicant’s amendment to claim 17 to depend from elected claim 1, the restriction requirement of 9/21/2022 is hereby withdrawn.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "wherein the nonconductive body is formed by an elongated nonconductive body" in lines 1-2. It is unclear if the claim is requiring that the nonconductive body comprises an elongated nonconductive body or if the claim is requiring that an elongated nonconductive body is used in the formation of the nonconductive body (i.e. the elongated nonconductive body is a tool to make the nonconductive body).
Claim 17 recites the limitation "depositing the conductive material onto the nonconductive body, wherein the conductive material is deposited in a non-linear path" in lines 7-8. It is unclear if this limitation is intended to be another “depositing” step in addition to the depositing step of claim 1 or is intended to further limit the “depositing” step of claim 1.
Claim 17 recites the limitation "coupling the conductive material to the circuit of the IMD via the conduit through the nonconductive body" in lines 9-10. It is unclear if this limitation is intended to be another “coupling” step in addition to the depositing step of claim 1 or is intended to further limit the “coupling” step of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Askarinya et al. (U.S. 2012/0303105) in view of Dal Molin et al. (U.S. Patent No. 8,150,517). Regarding claims 1, 9, and 19, discloses a method for forming an electrode 262 on an implantable medical device (IMD), 260 comprising: forming a body 242 comprising a well having a bottom surface and at least one side surface 244/246 extending from the bottom surface (see Figure 7); inserting the body into an opening in an external surface of the IMD (see Figure 7); depositing conductive material 266 into the well (see Figures 7 and 8); and coupling the conductive material to a circuit of the IMD via the conduit through the bottom surface of the well (see Figures 7-8 and paragraphs [0103]-[0105]). However, Askarinya fails to disclose that the body is nonconductive or forming a conduit through the bottom surface of the well. Dal Molin teaches a method for forming an electrode 20/22/24/26 on an implantable medical device (IMD), comprising: forming a nonconductive body, ceramic substrate platelet 18, having a bottom surface (the face opposite to the free or exposed face) and at least one side surface extending from the bottom surface (the side faces, see Figure 2); forming a conduit 42 through the bottom surface (the face opposite to the free or exposed face in Figure 2); inserting the nonconductive body into an opening 40 in an external surface of the IMD 10 (see Figure 2); depositing conductive material (metal deposition, see col. 4, line 64-col. 5, line 8) onto the nonconductive body; and coupling the conductive material to a circuit 52 of the IMD via the conduit 42 through the bottom surface of the nonconductive body (see Figure 2 and col. 5, lines 9-15). It would have been obvious to one having ordinary skill the in the art before the effective filing date of the claimed invention to form the body of Askarinya from a nonconductive ceramic material and form a conduit through the nonconductive material to connected the conductive material with the feedthrough, as taught by Dal Molin, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 2, Askarinya discloses that coupling the conductive material to the circuit of the IMD comprises brazing a wire that couples the conductive material to the circuit (see paragraph [0105]).
Regarding claim 3, Askarinya discloses that the at least one side extends perpendicular from the bottom surface (see Figure 7).
Regarding claim 4, Askarinya discloses surface-grinding a top of the nonconductive body, the conductive material, or the nonconductive body and the conductive material to remove excess of the nonconductive body, the conductive material, or the nonconductive body and the conductive material (see paragraph [0087], where “roughening a surface” by dry etching is considered to satisfy the broadest reasonable interpretation for “surface-grinding”).
Regarding claim 5, Askarinya discloses laser cleaning a top of the nonconductive body, the conductive material, or the nonconductive body and the conductive material to remove excess of the nonconductive body, the conductive material, or the nonconductive body and the conductive material (see paragraph [0093], line 20).
Regarding claim 6, Askarinya discloses applying a mask to the conductive material to remove any excess of the conductive material (see paragraph [0087]).
Regarding claim 7, Askarinya discloses that depositing conductive material into the well comprises using photolithography and/or vapor deposition techniques (see paragraph [0100], lines 8-9).
Regarding claims 8 and 20, Askarinya discloses that the conductive material may be alloys of titanium (see paragraph [0106]), but fails to disclose that the conductive material is titanium nitride (TiN). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the titanium alloy of Askarinya be titanium nitride, as it has been held that to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07
Regarding claims 10 and 11, Askarinya fails to disclose that the well is approximately 0.1 to 1 millimeters deep or an outer diameter of the nonconductive body is between approximately 1.1 to 1.5 times larger a diameter of the bottom surface. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the well approximately 0.1 to 1 millimeters deep and an outer diameter of the nonconductive body between approximately 1.1 to 1.5 times larger a diameter of the bottom surface, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 12 and 15, Askarinya discloses an implantable medical device (IMD), comprising: a housing 12 enclosing a power supply 24, a processing device 14, and memory 16 (see Figure 1); a body 242 arranged in an opening of the housing, the body comprising a well having a bottom surface and at least one side surface 244/246 extending from the bottom surface (see Figure 7); a conductive material 266 deposited into the well, wherein the conductive material is electrically coupled to the processing device (see Figure 7 and paragraphs [0103]-[0105]). However, Askarinya fails to disclose that the body is nonconductive and made of ceramic, glass, or sapphire. Dal Molin teaches a method for forming an electrode 20/22/24/26 on an implantable medical device (IMD), comprising: forming a nonconductive body, ceramic substrate platelet 18, having a bottom surface (the face opposite to the free or exposed face) and at least one side surface extending from the bottom surface (the side faces, see Figure 2); forming a conduit 42 through the bottom surface (the face opposite to the free or exposed face in Figure 2); inserting the nonconductive body into an opening 40 in an external surface of the IMD 10 (see Figure 2); depositing conductive material (metal deposition, see col. 4, line 64-col. 5, line 8) onto the nonconductive body; and coupling the conductive material to a circuit 52 of the IMD via the conduit 42 through the bottom surface of the nonconductive body (see Figure 2 and col. 5, lines 9-15). It would have been obvious to one having ordinary skill the in the art before the effective filing date of the claimed invention to form the body of Askarinya from a nonconductive ceramic material, as taught by Dal Molin, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 13, Askarinya discloses that a top surface of the conductive material may be flush with a top surface of the housing and body (see paragraph [0104], where fill material 266 “may not extend out of depression 238 beyond outer surface 234”).
Regarding claim 14, Askarinya discloses that the at least one side extends perpendicular from the bottom surface (see Figure 7).
Regarding claim 16, Askarinya discloses that the conductive material may be alloys of titanium (see paragraph [0106]), but fails to disclose that the conductive material is titanium nitride (TiN). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the titanium alloy of Askarinya be titanium nitride, as it has been held that to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07
Regarding claim 17, Askarinya discloses that the conductive material is deposited in a non-linear path (see paragraph [0110], which describes depositing the conductive material by reflowing, “sputtering, electroless deposition, CVD, PVD, or the like”).
Regarding claim 18, Askarinya discloses surface-grinding or laser etching a top of the nonconductive body, the conductive material, or the nonconductive body and the conductive material to remove excess of the nonconductive body, the conductive material, or the nonconductive body and the conductive material (see paragraph [0087], where “roughening a surface” by wet or dry etching is considered to satisfy the broadest reasonable interpretation for “surface-grinding” or “laser etching”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792